01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-061
09         Plaintiff,                     )            ED/WA NO. 20-CR-18
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   SAVIER ARGENIS ROJAS-DURAN,          )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession with Intent to Distribute Methamphetamine

15 Date of Detention Hearing:     March 13, 2020.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant is charged by Indictment in the Eastern District of Washington with

22 the above-listed crime. An identity hearing has been held, and an Order of Transfer signed.



     DETENTION ORDER
     PAGE -1
01 Defendant was born in the Dominican Republic. His status in this country is unknown. He

02 was not interviewed by Pretrial Service, so much of his background information is unknown or

03 unverified. Defendant does not object to an entry of an order of detention in this District, but

04 may wish to request a detention hearing in the charging district.

05            2.      Defendant poses a risk of nonappearance based on unknown or unverified

06 background information, including verification of legal status. Defendant poses a risk of

07 danger based on the nature of the offense.

08            3.      There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

13         General for confinement in a correction facility;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16         in charge of the corrections facility in which defendant is confined shall deliver the

17         defendant to a United States Marshal for the purpose of an appearance in connection with a

18         court proceeding; and

19 / / /

20 / / /

21 / / /

22 / / /



     DETENTION ORDER
     PAGE -2
01 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

02      the defendant, to the United States Marshal, and to the United State Probation Services

03      Officer.

04         DATED this 13th day of March, 2020.

05

06                                                      A
                                                        Mary Alice Theiler
07                                                      United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
